
	
		I
		112th CONGRESS
		1st Session
		H. R. 2442
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Cravaack
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To eliminate Federal mandates for traffic sign
		  retroreflectivity, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural County Mandate Relief Act of
			 2011.
		2.Elimination of Federal
			 mandates for traffic sign retroreflectivity
			(a)FindingCongress finds that it should be the
			 responsibility of State and local governments to ensure that their traffic
			 signs provide necessary levels of retroreflectivity.
			(b)General
			 ruleThe Secretary of
			 Transportation may not issue, implement, or enforce a minimum retroreflectivity
			 level standard for a traffic control device that is applicable to a State or
			 local government.
			(c)Modification of
			 Manual on Uniform Traffic Control Devices for Streets and
			 HighwaysThe Secretary shall
			 modify the Manual on Uniform Traffic Control Devices for Streets and Highways,
			 2009 Edition (incorporated by reference in part 655 of title 23, Code of
			 Federal Regulations), to eliminate the minimum retroreflectivity level
			 standards for traffic control devices contained in section 2A.08 of such Manual
			 and the schedule for the implementation of such standards contained in table
			 I–2 of such Manual.
			(d)RepealSection 406(a) of Public Law 102–388 (106
			 Stat. 1564) is repealed.
			
